Citation Nr: 0634897	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The RO determined that the veteran had raised a claim for a 
total disability evaluation based on individual 
unemployability (TDIU) in a submission dated in March 2003.  
The RO deferred a rating for TDIU in January 2004.  The 
rating decision noted that the veteran would be provided with 
the appropriate application form and forms for his employers 
to complete.  The veteran was informed that, after receipt of 
the application and the other information, his claim would be 
adjudicated.

There is no indication that the noted materials were provided 
to the veteran.  The issue of entitlement to a TDIU rating is 
referred to the RO for such further development as may be 
necessary.

The veteran also had previously perfected an appeal for 
entitlement to an earlier effective date for service 
connection for his PTSD.  His claim for an earlier effective 
date was denied by the Board in September 2004.  

During the course of the current appeal the veteran submitted 
a statement wherein he said he was "officially asking for 
[his] entitlement date to be 1969" in April 2006.  The 
submission from the veteran can be construed as a claim for 
an earlier effective date to be addressed under new and 
material evidence by the RO.  The submission can also be 
construed as a motion to revise the Board decision of 
September 2004 on the basis of clear and unmistakable error 
(CUE).  

The RO should contact the veteran and ask him to clarify his 
intentions as to whether he wishes to pursue either or both 
avenues for an earlier effective date.  If the veteran 
reports that he wishes to allege CUE in the September 2004 
Board decision, he should be informed to submit his motion 
directly to the Board in accordance with the regulations at 
38 C.F.R. §§ 20.1400-20.1411 (2006).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by such symptoms as 
being easily stressed, anger, anxiety, irritability, 
moodiness, difficulty sleeping, suspiciousness, weekly panic 
attacks, subjective complaints of memory loss, and occasional 
flashbacks and intrusive thoughts.

2.  The veteran's PTSD is not manifested by such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1968 to October 
1969.  He served as an infantryman in the Republic of Vietnam 
from approximately October 1968 to March 1969.

The veteran's claim for entitlement to service connection for 
PTSD was received at the RO on January 6, 1999.  The veteran 
submitted records from a local Vet Center which showed an 
initial evaluation from September 1998.  The veteran provided 
information regarding the death of a friend and member of his 
platoon in Vietnam in 1969.

The veteran also submitted VA outpatient records that showed 
an initial evaluation in September 1998 with additional 
evaluations through February 1999.  The veteran was found to 
have symptoms of PTSD in the earlier evaluations and was 
diagnosed with PTSD in January 1999.

The veteran testified at a hearing at the RO in March 1999.  
He provided detailed information regarding his combat 
experience in Vietnam and the circumstances of the death of 
his friend.  The veteran said that he sometimes had 
flashbacks that may be once a week or once a month.  He was 
sleeping better now that he was on medication.  He had social 
relationships with both family and friends and attended 
church.  The veteran was self-employed as a carpenter.  He 
had worked construction as an employee in the past.  He 
testified how he sometimes had conflicts with supervisors and 
co-workers.  

The veteran was afforded a VA examination in June 1999.  The 
veteran told the examiner that he had good days and bad days.  
He said he experienced considerable frustration and anger.  
The veteran reported that he had difficulty sleeping and 
getting back to sleep at times.  The veteran had never 
married but was engaged.  He socialized through his church.  
The examiner said that the veteran's predominant mood was one 
of depression and his affect was somewhat constricted.  The 
examiner reported that the veteran's thought processes were 
logical and tight and there was no loosening of association 
or confusion.  No gross impairment of memory was observed and 
the veteran was said to be oriented in all spheres.  The 
veteran did not report any hallucinations.  His judgment and 
insight were said to be adequate.  The impression was chronic 
PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 52.

The veteran was granted service connection for PTSD by way of 
a rating decision dated in June 1999.  He was assigned a 10 
percent disability rating.  The effective date for service 
connection and the 10 percent rating was established as 
January 6, 1999.

The veteran expressed his disagreement with the 10 percent 
rating in July 1999.  He contended that his symptoms 
warranted at least a 50 percent rating.  He perfected his 
appeal that same month.  

The Board remanded the case for additional development in 
December 2000.

The veteran submitted a statement regarding his increased 
symptoms in March 2003.  He said he was still bothered by the 
memory of his friend's death.  He said this caused him to be 
highly stressed and unable to function normally at times.  He 
also said he had a hard time sleeping or resting at night a 
lot of the time.  He felt that his symptoms were getting more 
severe.  He said that, because of his symptoms, there were 
numerous times when he was unable to properly handle full-
time work.  His listed his symptoms as depressed mood, 
anxiety, suspiciousness, weekly panic attacks, chronic loss 
of sleep and some loss of memory.  

The veteran also submitted evidence that he was married in 
December 1999.  

The veteran and his spouse each submitted statements in 
September 2003.  The veteran noted he had been treated for 
his PTSD by VA.  He said his symptoms included moodiness, 
depression, suspiciousness, easily stressed, anxiety, and 
chronic sleeplessness.  He said that his symptoms were 
getting worse as he got older.  

The veteran's spouse said she had noticed that his PTSD 
symptoms were getting worse as the veteran aged.  She said 
that the stresses of life seemed to add more pressure to him.  
She said he was depressed and moody at times.  He would be 
very anxious and had chronic loss of sleep.  She said that 
the veteran was forgetful sometimes and had instances of loss 
of memory.  She said that the veteran's symptoms made it 
harder for him to work on a full-time job without having 
trouble with the pressures of the job.  

Associated with the claims folder are VA treatment records 
for the period from December 1997 to May 2002.  The veteran 
was given a GAF score of 60 with symptoms of PTSD in December 
1998.  The records reflect that the veteran participated in a 
10-week PTSD program in 1999.  Several entries, dated from 
May 2000 to July 2001 recorded a GAF score of 55 for the 
veteran.  The veteran was reported as anxious, depressed, or 
moody.  His judgment and insight were noted to be good.  The 
various examiners said that no psychotic symptoms were noted.

The veteran was afforded a VA examination in July 2003.  The 
veteran again said he had good days and bad days.  He 
reported trouble sleeping and as having intrusive thoughts.  
The veteran was noted to have been married for three years 
and got along with his wife fairly well.  He still was self-
employed as a carpenter. He was active in his church and this 
was where he did most of his socializing.  The examiner said 
that the veteran's speech was within normal limits with 
regard to rate and rhythm.  The veteran's thought processes 
were logical and tight.  There was no gross impairment in 
memory and the veteran was oriented in all spheres.  There 
was no evidence of hallucinations or delusions.  The 
veteran's insight and judgment were said to be adequate.  The 
veteran had no suicidal or homicidal ideations.  The 
diagnosis was chronic PTSD.  The examiner assigned a GAF 
score of 55.

The RO increased the veteran's disability rating to 30 
percent in January 2004.  The rating was made effective from 
the date of the current claim, January 6, 1999.  

The Board remanded the veteran's case for additional 
development in September 2004.

The RO wrote to the veteran seeking additional evidence in 
September 2004.  The veteran replied in October 2004.  The 
veteran said that the memory of his buddies being killed in 
Vietnam bothered him and caused him to be highly stressed and 
unable to function normally at given times.  He said he also 
had a hard time trying to sleep or rest at night.  The 
veteran said that he should be considered for an increase of 
the highest percentage possible.  He reported that he felt 
his symptoms were getting more severe as time went by.  

The veteran and his spouse submitted statements in October 
2004.  The veteran expressed essentially the same sentiments 
as his March 2003 and earlier October 2004 statements.  He 
felt that he deserved more than a 30 percent rating.  He said 
that his PTSD symptoms and problems with his legs and feet 
made it hard to effectively work full-time.  

The veteran's wife statement was essentially the same as her 
statement from September 2003.  

VA records for the period from December 1998 to December 2004 
were associated with the claims folder.  The records that 
were new to the claims folder documented treatment primarily 
for physical complaints.  An entry from May 2004 noted that 
the veteran said that he did not have "much problem" with 
his PTSD at that time.  He did say that he got angry at times 
for no obvious reason.  

The Board remanded the veteran's case for a new VA 
examination in March 2006.

The veteran's spouse submitted a statement in April 2006.  
She said she had known the veteran for 15 years.  She said 
that the veteran had the same symptoms in 1999 as he did in 
1969 and that he should receive the highest disability 
percentage.  She described problems the veteran experienced 
in relating to family and friends on his return from service.  
She noted that he was officially diagnosed with PTSD in 1999.  
She said his symptoms were getting worse and this made it 
harder for him to deal with the stresses of life.  She 
reported the veteran as having panic attacks, being hot-
tempered and angry a lot, forgetting to complete some tasks 
and forgetting names.  He was also becoming more moody and 
withdrawn.  She said it was hard for him to form social 
relationships.  

The veteran also submitted a statement in April 2006.  He 
said he was having a harder time in dealing with the normal 
stresses of life because of his PTSD condition.  

VA records dated in May 2004 and December 2005 were 
associated with the claims folder.  However, no treatment for 
PTSD was noted.

The veteran was afforded a VA examination in May 2006.  The 
veteran reported he had good days and bad days.  He also said 
that, as he got older, he had more bad days.  He was asked 
what type of problems he experienced on a bad day and he said 
that he would forget a lot.  He said he could be having a 
conversation and just go blank.  He also said that he had 
anger and did not know why he would become angry.  The 
veteran said that there were times when he would wake up at 
night and not know why.  He said it would be a long time 
before he got back to sleep.  He reported intrusive thoughts 
about the death of his friend.  He said he was very close to 
his wife.  He continued to work as a self-employed carpenter.  
He attended church and socialized with his family.  

The examiner said that the veteran's eye contact was limited.  
He reported that some dysphoria was noted.  The examiner also 
said that the veteran's speech was occasionally disfluent.  
The veteran's mood was one of some depression.  His affect 
was appropriate to content.  The examiner said that the 
veteran's thought processes and associations were logical and 
tight.  The veteran's memory was grossly intact and he was 
oriented in all spheres.  The veteran did not have any 
hallucinations or delusions nor did he have any suicidal or 
homicidal ideations.  His insight and judgment were reported 
as intact.  The diagnosis was chronic PTSD.  The examiner 
assigned a GAF score of 49.  The examiner also commented that 
the veteran's frequency, severity, and duration of symptoms 
were as noted in his report.  He said that he did not see any 
evidence that there was a significant change in the veteran's 
functioning over the next [sic] 6-12 months.  The examiner 
also noted that the veteran was not currently getting any 
treatment.  He said he did not find evidence that the 
veteran's PTSD precluded employment.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated initially as 30 percent 
disabling from January 6, 1999, under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2006).  Under Diagnostic Code 9411, a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid.

The veteran was initially seen at the Vet Center to determine 
if he had symptoms of PTSD in September 1998.  He was found 
to have some symptoms but a diagnosis was not made until he 
was seen at a VA facility in January 1999.  The veteran then 
went through a PTSD therapy program and was placed on 
medication.  The outpatient records report improvement in his 
symptoms.

The veteran symptoms were similar at his VA examinations of 
1999, 2003, and 2006.  He had GAF scores of 52, 55, and 49.  
Although the latter score was lower, it also reflected the 
veteran's status with no treatment since at least 2001.  
Further, the examiner did not report a major change in the 
veteran's symptomatology from the prior two examinations.  He 
noted some changes and assigned a slightly lower GAF score.  
See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) 
(vacating Board decision, in part, for failure to consider 
lower GAF scores that reflected a more severe disability than 
the GAF scores cited by the Board).  

The veteran was only monitored intermittently on an 
outpatient basis since 1999.  In addition, the veteran's 
symptomatology was described on a consistent basis in the 
outpatient records, with multiple GAF scores of 55 records 
from 2000 and 2001.  The later VA records make few references 
to the veteran's PTSD and the May 2004 entry reported that 
the veteran said he did not have much of a problem with his 
PTSD at that time.  

The veteran was self-employed as a carpenter prior to his 
claim and his employment status remained the same throughout 
his claim.  The veteran contended that his symptoms sometimes 
made it difficult to work on a full-time job but he provided 
no objective evidence of any impairment of his employment.  

The veteran was also married in December 1999.  The 
outpatient records and VA examination reports show that he 
has a good relationship with his wife throughout the duration 
of his claim.  The veteran continued to maintain a 
relationship with his family and his church.  

The veteran has asserted how he now suffers from headaches 
and hypertension and that the combined effect of those 
conditions and his PTSD were affecting him more as he got 
older.  The issues of headaches and hypertension, as well as 
several other physical conditions, have been the subject of 
correspondence from the RO to the veteran.  The veteran and 
his wife submitted statements that reported his symptoms as 
easily stressed, anxiety, depression, moodiness, 
suspiciousness, anger, irritability, and trouble sleeping.  

A review of the evidence of record does not reflect that the 
veteran manifests the symptoms to warrant a 50 percent rating 
for his PTSD at any time during the pendency of the current 
appeal.  The veteran's claim for a rating in excess of 30 
percent is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for PTSD.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for service connection for PTSD was 
received prior to the requirement to provide the notice and 
assistance referenced supra.  His claim was adjudicated in 
June 1999 when service connection was granted.  The veteran 
appealed percent of disability awarded.

The RO wrote to the veteran in June 2002.  Although the 
letter styled the notice as involving a claim for service 
connection, the veteran was advised of VA's duty to assist 
and what he needed to do in the development of his claim.  He 
was advised to send evidence to the RO.  He was issued a 
supplemental statement of the case (SSOC) in October 2002.

The veteran's case was remanded for additional development in 
November 2002.

The RO wrote to the veteran again in April 2003.  He was 
informed of the evidence/information needed to substantiate 
his claim.  He was asked to provide information regarding 
medical treatment and to provide the necessary authorization 
for the RO to obtain any records identified.  He was also 
advised that he could submit the evidence on his own.  The 
veteran was informed of the evidence of record.  

The Board remanded the veteran's case in September 2004.  The 
Appeals Management Center (AMC) wrote to him that same month.  
He was advised that additional evidence was required and/or 
desired regarding source of evidence for treatment for his 
PTSD.

The veteran was issued a SSOC in September 2005.  The SSOC 
addressed the evidence added to the record since the last 
SSOC of October 2002.

The veteran's case was remand for a VA examination in March 
2006.  The AMC wrote to the veteran in April 2006.  He was 
informed of the evidence/information needed to substantiate 
his claim for a higher rating for his PTSD.  He was advised 
of VA's duty to assist and what he needed to do in the 
development of his claim.  The veteran was informed of the 
evidence of record.  He was asked to submit evidence to the 
AMC.  The veteran and his wife submitted statements in 
response to the letter in April 2006.

The veteran was issued a SSOC in June 2006.  The SSOC 
reviewed the evidence added to the record and informed the 
veteran that his claim remained denied.  

The Board finds that the June 2002, April 2003, September 
2004, and April 2006 letters to the veteran fulfilled VA's 
duty to notify him regarding the evidence necessary to 
support his claim, what VA is responsible for, what the 
veteran is responsible for, and for notifying the veteran to 
submit any pertinent evidence in his possession.  

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  Records from 
the Vet Center were obtained.  The veteran and his wife 
submitted several statements in support of his claim.  The 
veteran was afforded several VA examinations.  He testified 
at a hearing at the RO.  His claim was remanded on three 
occasions to allow the veteran to submit additional evidence 
in support of his claim.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.


ORDER

The veteran's claim for a rating in excess of 30 percent for 
service-connected PTSD is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


